Citation Nr: 1550271	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-20 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for papillary thyroid carcinoma, status post total thyroidectomy, to include as due to herbicide exposure.

2.  Entitlement to service connection for pulmonary nodules, to include as due to herbicide and/or asbestos exposure.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Jun 1978 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for service connection for PTSD with an evaluation of 50 percent effective March 10, 2011, but denied his claims of entitlement to service connection for papillary thyroid carcinoma and for a lung nodule.

Although the Veteran has filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in June 2015, a derivative TDIU claim also has been raised by the record as part of his increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran has asserted that he was forced to stop working as a direct result of his PTSD.  See, e.g., March 2015 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (noting that his PTSD affected his ability to work).  In this regard, in Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  As the Veteran has asserted that he is unemployed due to his service-connected PTSD, the Board has jurisdiction over this issue as part and parcel of the current appeal.  Therefore, in considering the initial rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, and as such, the issues are as stated on the cover page. 

The issues of entitlement to service connection for pulmonary nodules, entitlement to an initial rating in excess of 50 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and is thus presumed to have been exposed to herbicides during service.

2.  The evidence is at least in equipoise as to whether the Veteran's papillary thyroid carcinoma, status post total thyroidectomy, was caused by in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for papillary thyroid carcinoma, status post total thyroidectomy, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for papillary thyroid carcinoma, status post total thyroidectomy.  See, e.g., June 2007 Treatment Note from C.F.C., M.D. (noting that the Veteran was "10 days status post total thyroidectomy" for "papillary carcinoma of the right thyroid lobe"); July 2014 Office Visit Note from D.A.P., M.D. (reflecting that the Veteran underwent a total thyroidectomy for papillary thyroid cancer in 2007).  He contends that his diagnosed thyroid cancer and residuals were caused by exposure to Agent Orange and was thus related to his active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see, too, Caluza v. Brown, 7 Vet. App. 498   (1995).

The Veteran's service personnel records show that he served on land in Vietnam during the Vietnam Era, and thus he is presumed to have been exposed to an herbicide agent, including Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  

At the outset, the Board notes that VA has determined that certain diseases, including various respiratory cancers, are deemed associated with herbicide exposure.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).  Such identified diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, subject to the requirements of 38 C.F.R. § 3.307(a)(6), even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e). 


Thyroid cancer, and specifically papillary thyroid carcinoma, is not among the diseases specified in 38 U.S.C.A. § 1116(a).  Moreover, the Secretary of Veterans Affairs (Secretary) has published a list of specific conditions, which includes endocrine cancers (thyroid, thymus, and other endocrine) and the effects on thyroid homeostasis, for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  See Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  Importantly, while the Secretary of VA (Secretary) has concluded that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted, this conclusion is based solely on statistical analyses conducted by NAS.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,925 (Aug. 10, 2012) (hereinafter "Update"); see also Notice on Health Outcomes Not Associated with Exposure to Certain Herbicide Agents (hereinafter "Notice"), 75 Fed. Reg. 81332, 81333 (December 27, 2010); Notice, 72 Fed. Reg., 32395, 32407 (June 12, 2007).  These statistical analyses derived from population studies-and the Secretary's determinations as to whether a presumption for a given disease should be established based on NAS's reports-do not rule out the possibility of service connection based on direct scientific or medical evidence.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.").  Indeed, the Secretary's Update and prior Notices specifically state that a determination that a positive association does not exist between a given disease and Agent Orange exposure does not preclude VA from granting service connection for any such disease if the evidence otherwise supports service connection.  See Update, 77 Fed. Reg. at 47924.


In this regard, certain chronic diseases, including malignant tumors (cancer), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, here, there is no evidence indicating that the Veteran's thyroid cancer was manifest to a degree of 10 percent or more during the first year following separation from service in 1972.  Further, the Veteran's STRs do not show, nor does the Veteran contend, that he was treated for, or diagnosed with, thyroid cancer or any other malignant tumors during his active service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Rather, private medical records reflect that he was diagnosed with thyroid cancer in 2007, so approximately 35 years following his separation.  See, e.g., July 2014 Office Visit Note from D.A.P., M.D. (providing a "Thyroid Cancer Timeline" reflecting that a cancerous nodule was "discovered incidentally" on a carotid ultrasound done in 2007 for screening purposes).  Thus, presumptive service connection the basis of chronicity is not warranted.  

Accordingly, although presumptive service connection, either on the basis of herbicide exposure or based on chronicity, is not warranted, service connection for the Veteran's thyroid cancer may still be established on the basis of direct causation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  

Here, in July 2014, the Veteran's private treating physician, D.A.P., M.D., linked the thyroid cancer to the Veteran's in-service exposure to Agent Orange.  Specifically, Dr. D.A.P. noted that recent medical scholarship has "found higher prevalence of autoimmune thyroid disease in VA veterans exposed to agent orange."  See, e.g., Ajay Varanasi, M.D., "Are Veterans Exposed to Agent Orange More Likely to Get Grave's Disease?", OC-036, Presentation made at the 14th International Thyroid Congress in Paris (September 11-16, 2010); see also Science Daily, "Agent Orange Exposure Linked to Grave's Disease in Vietnam Veterans, Study Finds" (June 28, 2010) and Endocrine Today, " Graves' disease, Agent Orange exposure linked in veterans" (September 14, 2010) (both discussing Dr. Varanasi's findings).  Dr. D.A.P. noted that "published studies to date . . . have not shown an significant increase in thyroid cancer rates compared to the general population"; however, he emphasized that such studies alone "do[] not exclude agent orange as a causal factor."  Therefore, because the Veteran had no other identified risk factors for thyroid cancer, such as a family history, Dr. D.A.P. opined that Agent Orange "played a role in the development of [the Veteran's] thyroid cancer."  

This opinion is supported by rationale, specifically that the Veteran had no other identified risk factors for a thyroid disability save for his exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Further, Dr. D.A.P. based this opinion on his familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  

Accordingly, the Veteran has a current diagnosis of papillary thyroid carcinoma, status post total thyroidectomy, which has been linked by medical evidence to his in-service exposure to herbicides.  Moreover, there is no etiological opinion to the contrary.  Thus, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's thyroid cancer.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's papillary thyroid carcinoma, status post total thyroidectomy, is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for papillary thyroid carcinoma, status post total thyroidectomy.


ORDER

Service connection for papillary thyroid carcinoma, status post total thyroidectomy, is granted.


REMAND

Unfortunately, the remaining claims must be remanded for further development before being decided on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration concerning these other claims.

As concerning the remaining service connection claim, the Veteran asserts that he has a current pulmonary disorder, specifically "lung nodules" that are related to his in-service exposure to herbicides and/or asbestos.  See July 2011 and March 2012 Correspondence in Support of Claim (asserting exposure to asbestos while performing maintenance of air conditiong systems in housing units using asbestos impregnated cloth to protect from fire; noting routine exposure to freon gasses during his air conditioning repair; and stating that he was exposed to additional chemicals while serving in Vietnam); July 2011 Treatment Note from J.P.S., M.D. (reflecting a diagnosis of pulmonary nodules and noting the Veteran's history of asbestos exposure).  See also  December 1970 Performance Report (noting in-service duties including air conditioning maintenance and heat pump repair).  

The Veteran was provided a VA respiratory conditions examination in June 2012.  However, an addendum opinion is needed because the current report is inadequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  See also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (stating that, to be adequate, an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (finding that "[e]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"). 

Specifically, the VA examiner opined that the diagnosed pulmonary nodules were less likely than not incurred in or caused by the Veteran's in-service exposure to asbestos, reasoning that because asbestos exposure is associated with "asbestosis, lung cancer,  mesothelioma and pleural plaques," rather than pulmonary nodules, "the nodules are felt to be due to granulomatous disease," or "scar tissue from healed infections."  This opinion fails to address the Veteran's additional asserted exposures, including to freon gas and to herbicides.  Additionally, and most significantly, the VA examiner based the determination that the Veteran's pulmonary nodules were less likely than not related to his active service on the finding that the nodules were the result of granulomatous disease, or "scar tissue from healed infections."  However, in doing so, the examiner failed to address any potential relationship between the pulmonary nodule and the Veteran's in-service history of multiple diagnosed respiratory infections.  See, e.g., July 1968 Chronological Record of Medical Care; January 1969 Chronological Record of Medical Care; December 1969 Chronological Record of Medical Care.  Accordingly, reexamination is necessary for an opinion concerning whether the Veteran's pulmonary nodules were incurred in or are otherwise related to his active service, to include his claimed environmental exposures to asbestos, freon, and herbicides, and also his repeated in-service respiratory infections.  See Shedden, 381 F.3d at 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).


As concerning his claim for a higher initial rating for his service-connected PTSD, the Veteran was last afforded a VA examination of this condition in July 2011, performed for purposes of determining entitlement to service connection.  Considering that more than four years have passed since he was last provided a VA psychiatric examination, and given the possibility that his PTSD has increased in severity during that time, the Board finds that a new examination is needed reassessing his service-connected PTSD.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

The issue of entitlement to TDIU is dependent on the outcome of this claim, as the assignment of ratings to the claim granted herein, as well as any potential grant of the remanded issues, could result in a higher overall disability rating.  See 38 C.F.R. § 4.16 (2015); Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  See also March 2015 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (asserting that his service connected disabilities, including specifically his PTSD and thyroid cancer, preclude employment).  Therefore, after the AOJ has completed the additional development requested herein with regard to the remanded service connection and increased rating claims, the AOJ is instructed to afford the Veteran an examination to identify all limitations imposed on him as a consequence of his service-connected disabilities, and for an opinion concerning the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  In this regard, the Board notes that the examination reports and opinions adduced during the pendency of the appeal do not explicitly address the Veteran's level of education, prior work experience, or training, and do not take into consideration the combined effect of his service connected disabilities on his ability to obtain or maintain substantially gainful activity.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 4.18, 4.19.  But see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).

Finally, as the claims are being remanded, the RO/AMC should also obtain any outstanding VA treatment records and any additional private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

2.  Make arrangements to obtain any outstanding VA treatment records and associate them with the electronic claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his diagnosed pulmonary nodules.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary nodules had their clinical onset during active service or are related to any in-service disease, event, or injury, to include his claimed environmental exposures to asbestos, freon, and herbicides, and also his repeated in-service respiratory infections.

In providing this opinion, the examiner should specifically address the July 2011 Presbyterian Healthcare Radiology Report reflecting "[s]table tiny scattered bilateral pulmonary nodules probably granulomatous" and comment upon any potential relationship between such "granulomatous" nodules and the Veteran's in-service history of recurrent respiratory infections as evidenced in his service treatment records, including specifically the July 1968, January 1969, and December 1969 Chronological Records of Medical Care.  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history and all current pulmonary symptomatology.

4.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

The examination should include any necessary diagnostic testing or evaluation, including a detailed mental status examination diagnostic testing of memory impairment.

The examiner must identify the symptoms and functional impairment associated with the Veteran's PTSD, and discuss the degree of occupational and social impairment caused by his symptoms.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current psychiatric symptomatology, and all associated functional and occupational limitations found.

5.  Also, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD; tinnitus; left ear hearing loss, the now service-connected papillary thyroid carcinoma, and any additional disabilities for which service connection is granted on remand) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits, including the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


